DETAILED ACTION
This non-final office action is in response to claims filed 09/09/2021.
Claims 1, 9-10, 14, and 17-18 have been amended. Claims 1, 3-19, and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over East (US 2015/0212698) in view of Mavrody (US 2014/0289668) in view of Missig (US 2014/0218372) in further view of Smyth (US 9,720,566).
Regarding Independent Claim 1,
East teaches a mobile device, comprising:
a touchscreen ([0027], Fig. 1: A touch screen display 170); and
at least one configurable virtual trigger icon disposed over a second portion of the touchscreen ([0029]-[0031]: Fig. 2 shows a virtual mouse 200 that consists of a pointer 210 and control region 220. Pointer 210 is displayed on a portion of a user interface on the touch screen display as shown in Fig. 5. Pointer 210 can be dragged around the user interface by a user), wherein the second portion comprises a second area smaller than a first area of the first portion ([0039], Fig. 5: The pointer occupies a small portion of the user interface), wherein the at least one configurable virtual trigger icon is configured to be moveable between a first region and a second region ([0035], Fig. 2: The user can control the location of the pointer 210 by performing a touch and drag input), wherein the at least one configurable virtual trigger icon is configured with a first set of features operable in the first region and a second set of features operable in the second region ([0033]: Depending on the position identified by pointer 210 on the user interface the buttons 230 and their actions, which are associated with the pointer, may change), wherein the at least one configurable virtual trigger icon is overlaid over the first application active on the touchscreen ([0029]: Pointer 210 is overlaid on the user interface of a CAD application), wherein the at least one configurable virtual trigger icon is configured for receiving a second input at a second instance in time ([0032]: The buttons associated with pointer 210 are selectable by the user).
	East does not teach: 
a first programmable scan zone disposed over a first portion of the touchscreen, wherein the first programmable scan zone is operable on the touchscreen to receive a first input at a first instance in time, wherein the first programmable scan zone is disposed in an interactive rendering on the first portion of the touchscreen over a presentation related to a running application, and wherein, in response to the first input, a first application of the mobile device is executed;

wherein the at least one configurable virtual trigger icon is configured for executing a second application of the mobile device in response to receiving the second input, wherein the second application triggers an action, wherein the second application is executed based on at least one of a user configured selection or a user configured context, and wherein the action related to the second application of the mobile device is triggered while the first application is being used on the touchscreen of the mobile device.  
	However, Mavrody teaches:
a first programmable scan zone disposed over a first portion of the touchscreen ([0040], Fig. 1: Active touchscreen region 26 covers a rectangular area centered on the touchscreen), wherein the first programmable scan zone is operable on the touchscreen to receive a first input at a first instance in time ([0009]: A primary touchscreen display area capable of processing a first set of touch-based inputs from a user of the electronic device), wherein the first programmable scan zone is disposed in an interactive rendering on the first portion of the touchscreen over a presentation related to a running application ([0043], Fig. 3: The active touchscreen region is rendered over content displayed on the device), and wherein, in response to the first input, a first application of the mobile device is executed ([0041], [0045], [0058]-[0059]: In response to touch-based inputs that may be defined by the user, gestural software 30 functions to modify the output content 50 in response to the location of the input gesture on the touchscreen layer. A gesture may be used to access an options menu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East and Mavrody so that a first programmable scan zone disposed over a first portion of the touchscreen over a presentation related to a running application receives a first input to execute a first application at a first instance of time.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing the user to personalize a pre-defined area of the user interface so that an application is activated according to a user defined gesture (Mavrody [0010]).
	East and Mavrody do not teach:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a predetermined time interval;
wherein the at least one configurable virtual trigger icon is configured for executing a second application of the mobile device in response to receiving the second input, wherein the second application triggers an action, wherein the second application is executed based on at least one of a user configured selection or a user configured context, and wherein the action related to the second application of the mobile device is triggered while the first application is being used on the touchscreen of the mobile device.  
However, Missig teaches:
([0139], Figs. 4A-4E: A user provides a touch-based input on the touch screen to activate a second application (digital assistant) while a first application (email program) is running).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East and Mavrody with Missig so that the at least one configurable virtual trigger icon is configured for executing a second application while the first application is being used on the touchscreen of the mobile device.
One of ordinary skill in the art would be motivated to do so in order to support interactions with concurrently running applications (Missig [0068]).
	East, Mavrody, and Missig do not teach:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a predetermined time interval
	However, Smyth teaches:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a predetermined time interval (Col. 4 17-50: A user interface element that is configured to receive user input may be overlaid on a user interface for a predefined amount of time).

	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing users with control of which elements to display on a user interface, thus allowing users to conserve space on devices with small displays (Smyth Col. 12-21).

Regarding Dependent Claim 3,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1. East further teaches wherein the at least one configurable virtual trigger icon is rendered on the touchscreen over the presentation related to the running application ([0029]: The pointer hovers over the user interface of a CAD application).

Regarding Dependent Claim 6,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1. Missig further teaches wherein the second application is configured for collecting sonic data from at least one of an audio input or an input related to a voice-recognition application ([0079], [0139]: The digital assistant client module 264 is capable of accepting voice input from the user. The second application activated by the user is a digital assistant that is configured to receive voice input from the user).


 East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1. Missig further teaches wherein the second input comprises a gesture applied haptically ([0139]: A touch-based input is applied to the touch screen).  

Regarding Dependent Claim 8,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 7. Missig further teaches wherein the gesture applied haptically comprises at least one of a long-press ([0139]: The touch-based input includes persistent contact between the user’s finger and the touch screen).  

Regarding Dependent Claim 9,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1. Mavrody further teaches wherein at least one of a size, a dimension, a contour, a shape, and a location of the first area of the first portion of the touchscreen are adjustable, and wherein the first portion of the touchscreen is adjusted based on haptic inputs to the touchscreen ([0055]-[0056]: The user can personalize the virtual bezel 24 area, using touch-based inputs defining a boundary for the virtual bezel 24 area. By changing the size of virtual bezel area 24, the size of active touchscreen region 26 is modified).  

Regarding Independent Claim 14,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Claims 4-5, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over East (US 2015/0212698) in view of Mavrody (US 2014/0289668) in view of Missig (US 2014/0218372) in view of Smyth (US 9,720,566) in further view of Ballesteros (US 2016/0179337).
Regarding Dependent Claim 4,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1, but do not teach wherein the second application is configured for collecting graphical data, and wherein the graphical data comprises at least one of a barcode or an image.  
	However, Ballesteros teaches wherein the second application is configured for collecting graphical data, and wherein the graphical data comprises at least one of a barcode or an image ([0024]-[0026]: Portable electronic device 100 is capable of scanning barcode symbols from a physical object. The operator of the device may apply a gesture onto a trigger icon to activate a barcode scanning application). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East, Mavrody, Missig, and Smyth with Ballesteros so that the second application is configured for collecting graphical data comprising a barcode.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an improved display interface that simplifies data capturing transactions (Ballesteros [0008]).

Regarding Dependent Claim 5,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1, but do not teach wherein the second application is configured for collecting electromagnetic data from at least one of a radio frequency identification (RFID) tag or a near field communication (NFC) tag.
However, Ballesteros teaches wherein the second application is configured for collecting electromagnetic data from at least one of a radio frequency identification (RFID) tag ([0024]-[0026]: Reading engine 102  may capture information from an RFID tag. The operator of the device may apply a gesture onto a trigger icon to activate an RFID tag scanning application). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East, Mavrody, Missig, and Smyth 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an improved display interface that simplifies data capturing transactions (Ballesteros [0008]).

Regarding Dependent Claim 15,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 22,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over East (US 2015/0212698) in view of Mavrody (US 2014/0289668) in view of Missig (US 2014/0218372) in view of Smyth (US 9,720,566) in further view of St. Clair (US 2014/0033136).
Regarding Dependent Claim 10,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1. Mavrody further teaches wherein the second programmable scan zone ([0040]: Virtual bezel 24) is disposed over a third portion of the touchscreen, wherein the third portion comprises a third area larger than the second area of the second portion (Fig. 1: Active bezel 24 covers a portion of the viewing area 22), wherein operable on the touchscreen for receiving a third input, wherein the third portion is operable for executing a function of the mobile device in ([0058]: “the second set of touch-based inputs may comprise…(i) a swipe to the left for "go back;"…and, (vi) a downward swipe to zoom in or an upward swipe to zoom out”), and wherein the function is executed based on a second user programmed context ([0059]: “the user of the electronic device 10 may have an option to add one or more new touch-based inputs to…the second set of touch-based inputs”).  
East, Mavrody, Missig, and Smyth do not teach executing a third application in response to a third input, wherein the third application is executed based on a second user programmed context.
However, St. Clair teaches a third application in response to a third input, wherein the third application is executed based on a second user programmed context. ([0023]-[0026]: A user can map a plurality of applications to different user defined touch gestures that are applied on a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East, Mavrody, Missig, and Smyth with St. Clair so that a third application is executed in response to a third input, wherein the third application is executed based on a second user programmed context.
	One of ordinary skill in the art would be motivated to do so in order to activate an application when a distinct area on the touch screen receives a touch gesture (St. Clair [0012]).

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over East (US 2015/0212698) in view of Mavrody (US 2014/0289668) in view of Missig (US 2014/0218372) in view of Smyth (US 9,720,566) in further view of St. Clair (US 2014/0033136) in further view of Kim (US 2014/0189551).
Regarding Dependent Claim 11,
East, Mavrody, Missig, Smyth, and St. Clair teach the mobile device as described in Claim 10, but do not teach wherein, based on an activation input, the first programmable scan zone or the second programmable scan zone is selectively activated or deactivated.
However, Kim teaches based on an activation input, the first programmable scan zone or the second programmable scan zone is selectively activated or deactivated. ([0151], Fig. 7: The regions of a touchscreen may be classified into active or inactive regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East, Mavrody, Missig, Smyth, and St. Clair with Kim so that at least one programmable scan zone is selectively activated or deactivated.
	One of ordinary skill in the art would be motivated to do so in order to disable inputs to a region of the touch screen (Kim [0151]).

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 11 therefore it is rejected using the same rationale.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over East (US 2015/0212698) in view of Mavrody (US 2014/0289668) in view of Missig (US 2014/0218372) in view of Smyth (US 9,720,566) in further view of St. Clair (US 2014/0033136) in further view of Chaudhri (US 2014/0165006).
Regarding Dependent Claim 12,
East, Mavrody, Missig, and Smyth teach the mobile device as described in Claim 1, but do not teach wherein the first programmable scan zone comprises an interactive zone-page.  
However, Chaudhri teaches the display screen comprises an interactive zone-page ([0230]: “the device maintains a plurality of pages of selectable user interface objects while the device is in a normal operation mode”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of East, Mavrody, Missig, and Smyth with Chaudhri so that the first programmable scan zone comprises an interactive zone-page.
One of ordinary skill in the art would be motivated to do so in order to display information in an organized manner (Chaudhri [0007]).

Regarding Dependent Claim 13,
East, Mavrody, Missig, Smyth, and Chaudhri teach the mobile device as described in claim 12. Chaudhri further teaches wherein the interactive zone-page comprises at least one of interactive fields, sub-zones and sub-pages ([0051], Figs. 5QQQ-5VVV: a folder display within the first page comprises a plurality of sub-zones and sub-pages).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176